791 So. 2d 1251 (2001)
Richard ACQUAOTTA, Appellant,
v.
STATE of Florida, Appellee.
Nos. 4D00-611, 4D00-612.
District Court of Appeal of Florida, Fourth District.
August 22, 2001.
Carey Haughwout, Public Defender, and Sophia Letts, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
*1252 PER CURIAM.
Affirmed, without prejudice to appellant's right to file a rule 3.800(a) motion raising his claim of entitlement to credit for time served, affirmatively stating where in the court file or jail records the information concerning his jail service can be found. See Nelson v. State, 760 So. 2d 240 (Fla. 4th DCA 2000).
DELL, STONE and STEVENSON, JJ., concur.